ACCEPTED
                                                                                   01-15-00267-CV
                                                                         FIRST COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                             3/25/2015 11:26:37 AM
                                                                               CHRISTOPHER PRINE
                                                                                            CLERK

                            No. 01-15-00267-CV

                                  IN THE                          FILED IN
                                                           1st COURT OF APPEALS
                                                               HOUSTON, TEXAS
                       FIRST COURT OF APPEALS              3/25/2015 11:26:37 AM
                                                           CHRISTOPHER A. PRINE
                       AT HOUSTON, TEXAS                            Clerk
     __________________________________________________________

            In re SOLID SOFTWARE SOLUTIONS, INC.,
                     d/b/a EDIBLE SOFTWARE
    ___________________________________________________________

      Original Proceeding arising from Cause No. 2013-748, in t66he
               215th District Court of Harris County, Texas
    ___________________________________________________________

           REAL PARTY IN INTEREST’S OPPOSITION TO
           RELATOR’S MOTION FOR TEMPORARY STAY
    ___________________________________________________________

      Andrea Farmer, Real Party in Interest, files this response in

opposition to the Relator’s Motion for Temporary Stay:

      Relator filed its Petition for Writ of Mandamus on March 24, 2015,

complaining of the trial court’s Order denying the Relator’s Motion to

Dismiss or for Summary Judgment that was entered February 27, 2015.

This case is set on the trial court’s current trial docket that began on March

23, 2015.

      Mandamus is an extraordinary remedy, reserved for use in instances

of manifest and urgent necessity. Holloway v. Fifth Court of Appeals, 767
S.W.2d 680, 684 (Tex. 1989). It is not issued as a matter of right, but solely

at the discretion of the court, In re Prudential Ins., 148 S.W.3d 124, 138 (Tex.

2003), and only when the relator “satisfies a heavy burden of establishing

‘compelling circumstances.’” Tilton v. Marshall, 925 S.W.2d 672, 681 (Tex.

1996). “As a selective procedure, mandamus can correct clear errors in

exceptional cases and afford appropriate guidance to the law without the

disruption and burden of interlocutory appeal.” Id. But the Court may

issue mandamus only when the relator demonstrates and the Court finds

that (1) the trial court has committed an abuse of discretion and (2) the

relator lacks any adequate remedy at law. Walker v. Packer, 827 S.W.2d 833,

839 (Tex. 1992). Mandamus is generally unavailable when a trial court

denies summary judgment, no matter how meritorious the motion. In re

McAllen Med. Ctr., 275 S.W.3d 458, 465 (Tex. 2008).

      In its Petition, the Relator fails even to address the issue of the

adequacy of its remedy by ordinary appeal. It is not clear that the Relator

will lose any substantial right by being required simply to try this case and

appeal an adverse result, rather than be excused through summary

disposition. What is clear is that an opportunity to try this case on the trial

court’s established schedule will almost certainly be lost, should the Court
                                       2
grant Relator’s Motion for a Temporary Stay.       The Relator cites “the

ramifications of moving forward in the trial” without articulating what

those “ramifications” actually are. Due to the dearth of explanation, both

in the Relator’s Petition and its Motion for Temporary Stay, the latter

should be denied.

     For these reasons, Andrea Farmer, Real Party in Interest, respectfully

requests that the Relator’s Motion for Temporary Stay of the trial court

proceedings be denied.

                                  Respectfully submitted,

                                  SIMPSON, P.C.

                                  /s/ Iain G. Simpson
                                  ______________________________
                                         Iain G. Simpson
                                  State Bar No. 00791667
                                  1333 Heights Boulevard, Suite 102
                                  Houston, Texas 77008
                                  (281) 989-0742
                                  (281) 596-6960 – fax
                                  iain@simpsonpc.com

                                  APPELLATE COUNSEL FOR
                                  REAL PARTY IN INTEREST ANDREA FARMER




                                    3
                         CERTIFICATE OF SERVICE

      I hereby certify that, on March 25, 2015, I served a true and correct
copy of the foregoing motion via electronic service, certified mail, facsimile,
or hand delivery on the following:

Gregg M. Rosenberg
Rosenberg & Sprovach
3518 Travis, Suite 200
Houston, Texas 77002

COUNSEL FOR RELATOR
SOLID SOFTWARE SOLUTIONS, INC.

Hon. Elaine H. Palmer
215th District Court
201 Caroline, 13th Floor
Houston, Texas 77002

RESPONDENT


                                    /s/ Iain G. Simpson
                                    ________________________________
                                    Iain G. Simpson




                                      4